


109 HR 5551 IH: To amend chapter 44 of title 18, United States Code, to

U.S. House of Representatives
2006-06-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5551
		IN THE HOUSE OF REPRESENTATIVES
		
			June 7, 2006
			Mr. Renzi (for
			 himself, Mr. Conaway,
			 Mr. Shadegg,
			 Mr. Miller of Florida,
			 Mr. Poe, Mr. Peterson of Minnesota,
			 Mr. Bradley of New Hampshire,
			 Mr. Goode,
			 Mrs. Musgrave,
			 Mr. King of Iowa,
			 Mr. Alexander, and
			 Mr. Davis of Kentucky) introduced the
			 following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend chapter 44 of title 18, United States Code, to
		  amend the requirement that interstate firearms sales by Federal firearms
		  licensees be made in accordance with the State law of the
		  purchaser.
	
	
		1.Short titleThis Act may be cited as the Firearms
			 Transfer Improvement Act.
		2.Amendment of
			 requirement that interstate firearms sales by Federal firearms licensees be
			 made in accordance with the State law of the purchaserSection 922(b)(3)(A) of title 18, United
			 States Code, is amended—
			(1)by striking
			 rifle or shotgun and inserting firearm;
			(2)by striking
			 both such States and inserting the State in which the
			 licensee’s place of business is located; and
			(3)by striking both States and
			 inserting the State in which the licensee’s place of business is
			 located.
			
